DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final Office action is in response to Applicant’s amendment filed on 9/29/2022.
Currently, claims 1-26 are pending and examined. 
Claims 27-43 have been cancelled.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 6, 10 and 13-17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,588,153 to Kowalczyk.
Re claim 1: Kowalczyk discloses a retrofit module configured for use with a door closer comprising a pinion, the retrofit module comprising: a case 40; an output shaft 58 rotatably mounted in the case 40, wherein the output shaft 58 is configured for rotational coupling with the pinion 56; a motor 54 mounted to the case 40, wherein the motor 54 is operable to rotate the output shaft 58 in a door-opening direction; and a control assembly 48 mounted to the case 40, wherein the control assembly 48 is configured to operate the motor 54 to drive the output shaft 58 in the door-opening direction in response to an actuating signal (Fig. 1, col. 7, lines 17-20, lines 35-40).
Re claims 2-4: further comprising a power transfer assembly operable to connect the control assembly 48 to line power, the power transfer assembly comprising a plug configured for engagement with an electrical outlet (col. 6, lines 48-59); wherein the power transfer assembly further includes an adapter (e.g. a battery, see col. 5, lines 42-45) configured to convert line power received via the electrical outlet to a lower-voltage power having a lower voltage than the line power; and wherein a voltage of the lower-voltage power is about 24 volts or less (see col. 5, line 40-52).
Re claim 6: wherein the motor 54 is operably connected with the output shaft 58 via a reduction gear set (col. 7, line 12).
Re claim 10: further comprising a wired interface (near wherein 48 points to, Fig. 1) removably mounted to the case 40; wherein the wired interface includes at least one port that is electrically connected with the control assembly 48 when the wired interface is mounted to the case 40.
Re claim 13:  the retrofit kit further comprising a wireless communication module (Fig. 6) operable to be placed in communication with the control assembly 48 (Fig. 5).
Re claim 14: the retrofit kit further comprising an adapter plate 42 comprising a first mounting pattern (e.g. vertical mounting holes) and a second mounting pattern (e.g. horizontal mounting holes); wherein the first mounting pattern is configured to align with at least one corresponding mounting location formed in a body portion of the closer to facilitate mounting of the adapter plate 42 to the body portion of the closer; and wherein the second mounting pattern is configured to align with at least one corresponding mounting aperture formed in the case to facilitate mounting of the retrofit module to the adapter plate (Fig. 1).
Re claim 15: the retrofit kit further comprising an actuator 80; wherein the actuator 80 is configured to transmit the actuating signal in response to detecting a user.
Re claim 16: wherein the actuator 80 is configured to detect the user without being touched by the user.
Re claim 17: the retrofit kit further comprising an override switch (Fig. 6) operable to be connected with the control assembly 48, the override switch having an on state 86 and an off state 84; wherein, with the override switch connected to the control assembly 48 and the override switch in the on state 86, operation of the retrofit module is enabled; and wherein, with the override switch connected to the control assembly 48 and the override switch in the off state 84, operation of the retrofit module is disabled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 6,588,153 to Kowalczyk in view of US No. 6,006,475 to Schwantes et al. (‘Schwantes’).
Re claim 8: Kowalczyk discloses basic structures for the claimed invention as stated above but does not disclose expressly a rotational position sensor configured to detect a rotational position of the output shaft; wherein the control assembly is configured to control operation of the motor based upon information received from the rotational position sensor. Schwantes discloses a door system including a sensor (see col. 9, lines 1-5) configured to detect a rotational position of the output shaft; wherein the control assembly is configured to control operation of the motor based upon information received from the rotational position sensor. In view of Schwantes, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Kowalczyk a sensor in order to detect and enable the module operates more efficiency. 
Allowable Subject Matter
Claims 5, 7, 9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 were allowed.
Claims 18-20 are now allowable.
 Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the Kowalczyk’s prior art is not a “retrofit module configured for use with a door closer.” For at least this reason, the Applicant submits that Kowalczyk does not anticipate claim 1.
Examiner respectfully does not agree with the Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues that the Kowalczyk structural element 56 is not pinion of a door closer, wherein the output shaft is configured for rotational coupling with the pinion. Examiner does not agree. By definition: “A pinion is a round gear—usually the smaller of two meshed gears”. As shown in col. 7, lines 4-5; Kowalczyk discloses a transmission 56 is planet gear or pinion coupling with a rotatable output shaft 58 (see col. 7, lines 4-5 and 14-16, Figs. 1-3).
In regarding Applicant argues claims 2-4, Kowalczyk discloses a power transfer, which a plug or power outlet (col. 6, lines 51-53); an adapter (e.g. a battery, see col. 5, lines 42-45) configured to convert line power received via the electrical outlet to a lower-voltage power having a lower voltage than the line power; and wherein a voltage of the lower-voltage power is about 24 volts or less (see col. 5, line 40-52).
In regarding Applicant argues claims 5, 7, 9, 18 have been considered, the rejections are being withdrawn. 
Examiner believes the outstanding claims are properly rejected, thus the rejection will be maintained and made it final.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale